Name: Commission Implementing Regulation (EU) 2019/51 of 11 January 2019 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  European construction;  international affairs;  international trade;  civil law
 Date Published: nan

 14.1.2019 EN Official Journal of the European Union L 10/60 COMMISSION IMPLEMENTING REGULATION (EU) 2019/51 of 11 January 2019 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 1210/2003 lists public bodies, corporations and agencies and natural and legal persons, bodies and entities of the previous government of Iraq covered by the freezing of funds and economic resources that were located outside Iraq on the date of 22 May 2003 under that Regulation. (2) On 8 January 2019, the Sanctions Committee of the United Nations Security Council decided to remove three entries from the list of persons or entities to whom the freezing of funds and economic resources should apply. (3) Annex III to Regulation (EC) No 1210/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1210/2003 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 2019. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 169, 8.7.2003, p. 6. ANNEX In Annex III to Council Regulation (EC) No 1210/2003, the following entries are deleted: 42. GENERAL ESTABLISHMENT FOR DESIGNS AND RESEARCH. Address: P.O. Box 6061, Aamiriya, 7 Nisan, Aamiriya, Iraq. 126. STATE ENTERPRISE FOR ALUMINUM SEMI PRODUCTS. Address: P.O. Box 38, Nasiriyah, Iraq. 130. STATE ENTERPRISE FOR CABLES AND WIRES (alias STATE CABLES AND WIRES ENTERPRISE). Address: P.O. Box 44, Nassiriyah, Iraq.